Case: 2:18-cv-01060-EAS-EPD Doc #: 136-22 Filed: 02/17/21 Page: 1 of 2 PAGEID #: 2936




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


   DEARREA KING,
                                                      Case No. 2:18-cv-1060
                   Plaintiff,
                                                      Judge Edmund A. Sargus
           v.
                                                      Magistrate Judge Elizabeth Preston Deavers
   CITY OF COLUMBUS, OHIO, et al.,
                                                                  STIPULATIONS RE
                   Defendants.                                     WILLIAM SCOTT


          Plaintiff Dearrea King, Defendant City of Columbus, Defendant Bryan Mason, Third-Party

  Defendant Jaronn Collins, and Third-Party Defendant PR (a minor) hereby stipulate and agree that

  the following states are true for any and all purposes relevant to this civil action:

  1.     On March 22, 2019, Plaintiff Dearra King produced, among other things, an audio
  file named “Williamscott101216” to Defendants City of Columbus and Bryan Mason during
  discovery in this matter. It is an M4A file of about 49,085 kilobytes, and the audio recorded
  therein lasts about 51 minutes and 24 seconds.

  2.     On May 28, 2019, Defendants City of Columbus and Bryan Mason produced, among
  other things, an audio file named “PLNT Audio 6 - Scott, William 16101216” to Plaintiff
  Dearrea King, Third-Party Defendant Jaronn Collins, and Third-Party Defendant PR (a
  minor) during discovery in this matter. It is an M4A file of about 49,085 kilobytes, and the
  audio recorded therein lasts about 51 minutes and 24 seconds.

  3.      Despite having different names, the audio files describe above are the same, and they
  are both a true and accurate recording of a conversation between William Scott and Cerise
  Allen that was conducted in October of 2016. The parties will refer to the audio files simply
  as the “Scott Audio.”

  4.      The Scott Audio was played for William Scott during his August 21, 2019 deposition
  in this civil action. The version of the Scott Audio that was played for Mr. Scott was neither
  altered nor edited from the identical versions named either “Williamscott101216” or “PLNT
  Audio 6 - Scott, William 16101216.”

  5.     The statements made by Mr. Scott in the Scott Audio are statements that Mr. Scott
  actually made to Cerise Allen in October of 2016.



  King v. Columbus, S.D. Ohio No.2:18-cv-1060                                 Stipulations Re William Scott
                                                                                               Page 1 of 2
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-22 Filed: 02/17/21 Page: 2 of 2 PAGEID #: 2937




   So stipulated,                                     So stipulated,


   /s/ S.K.W.*                                        /s/ A.D.M. Miller (11/18/19)
   Sean L. Walton (0088401) – Trial                   Andrew D.M. Miller (0074515) – Trial
   Chanda L. Brown (0081076)                          Westley M. Phillips (0077728)
   WALTON + BROWN, LLP                                Assistant City Attorneys
   395 East Broad Street, Suite 200                   CITY OF COLUMBUS, DEPARTMENT OF LAW
   Columbus, Ohio 43215                               ZACH KLEIN, CITY ATTORNEY
   (614) 636-3476 / (614) 636-3453 (fax)              77 North Front Street, 4th Floor
   swalton@waltonbrownlaw.com                         Columbus, Ohio 43215
   cbrown@waltonbrownlaw.com                          (614) 645-7385 / (614) 645-6949 (fax)
                                                      admmiller@columbus.gov
                                                      wmphillips@columbus.gov

   Attorneys for Plaintiff Dearrea King               Attorneys for Defendant
   * By ADMM per email authority granted 11/14/19

   So stipulated,                                     So stipulated,


   /s/ J.M.**                                         /s/ P.W.R.***
   J.B. Hadden (0059315) – Trial                      Alycia N. Broz (0070205) – Trial
   Jonathan Misny (0090673)                           Angelyne E. Lisinksi (0089699)
   MURRAY MURPHY MOUL + BASIL, LLP                    Sarah Spector Boudouris (0093909)
   1114 Dublin Road                                   P. Wilson Reiser (0095545)
   Columbus, Ohio 43215                               Arryn K. Miner (0097725)
   (614) 488-0400 / (614) 488-0401 (fax)              VORYS, SATER, SEYMOUR AND PEASE LLP
   hadden@mmmb.com                                    52 East Gay Street, PO Box 1008
   misny@mmmb.com                                     Columbus, Ohio 43215
                                                      (614) 464-5616 / (614) 719-4963 (fax)
                                                      anbroz@vorys.com
                                                      aelisinski@vorys.com
                                                      ssboudouris@vorys.com
                                                      pwreiser@vorys.com
                                                      akminer@vorys.com


   Attorneys for Third-Party Defendant Jaronn         Attorneys for Third-Party Defendant PR (a
   Collins                                            minor)

   ** By ADMM per email authority granted 11/14/19.   *** By ADMM per email authority granted 11/14/19




  King v. Columbus, S.D. Ohio No.2:18-cv-1060                                 Stipulations Re William Scott
                                                                                               Page 2 of 2
